          Case 2:19-bk-12193-FMD      Doc 301    Filed 01/27/21    Page 1 of 2




                                 ORDERED.
Dated: January 27, 2021




                     UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION
                             www.flmb.uscourts.gov

 In re:

 MW Horticulture Recycling Facility, Inc.         Case No. 2:19-bk-12193-FMD
                                                  Chapter 11

       Debtor.
 _________________________/

                    ORDER DISMISSING CHAPTER 11 CASE

        THIS CAUSE came on for hearing on January 25, 2021, in order to consider the
 United States Trustee’s Motion to Dismiss or Convert Chapter 11 Case (Doc. 18). The
 Court considered the motion, and, for the reasons stated on the record in open Court,
 determined that the motion should be granted. Accordingly, it is

          ORDERED that:

          1.   United States Trustee’s Motion to Dismiss Chapter 11 Case (Doc. 18) is
               granted.

          2.   The case styled MW Horticulture Recycling Facility, Inc., case number
               2:19-bk-12193-FMD, be, and the same hereby is, dismissed;
       Case 2:19-bk-12193-FMD          Doc 301      Filed 01/27/21     Page 2 of 2




       3.      All fee applications shall be filed within thirty days of the entry of the
               instant order;

       4.      The Court shall retain jurisdiction in order to enforce the payment of
               quarterly fees and to consider any fee applications;

       5.      All operating reports shall be timely filed;

       6.      The effect of this order is stayed for fifteen days from the entry of the
               instant order; and

       7.      Upon the effective date, the automatic stay will no longer be in effect.




Copies to be delivered by the Clerk’s Office to:

Debtor, Debtor’s' Attorney, United States Trustee, all parties in interest
